
	

113 HRES 170 IH: Recognizing the Falkland Islands referendum in favor of retaining their status as a British Overseas Territory.
U.S. House of Representatives
2013-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 170
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2013
			Mr. Diaz-Balart (for
			 himself, Mr. Campbell,
			 Ms. Bordallo,
			 Mr. Petri,
			 Mr. Roskam,
			 Mr. Holding,
			 Mr. Hall, Mr. Marchant, Mr.
			 Sensenbrenner, Mr.
			 Faleomavaega, Ms.
			 Ros-Lehtinen, Mr.
			 McIntyre, Mr. Higgins,
			 Mr. Griffith of Virginia,
			 Mr. Ryan of Ohio, and
			 Mr. Poe of Texas) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing the Falkland Islands referendum
		  in favor of retaining their status as a British Overseas
		  Territory.
	
	
		Whereas the Falkland Islands held a referendum on March
			 10, 2013, and March 11, 2013, to determine whether they wish to retain their
			 status as a British Overseas Territory of the United Kingdom;
		Whereas the Falkland Islands, supervised under an
			 International Observer Mission, have voted 99.8 percent in favor of retaining
			 their British Overseas Territory Status;
		Whereas the Falkland Islands have the right, under the
			 United Nations Charter and the International Covenant on Civil and Political
			 Rights, to determine their own future; and
		Whereas the United Kingdom is a loyal ally that has stood
			 by the United States: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the United States recognizes that the
			 Falkland Islands referendum reflects the freely expressed and democratic views
			 of the Falkland Islanders;
			(2)the Falkland
			 Islands have expressed their desire to remain a self-governing British Overseas
			 Territory; and
			(3)the views and
			 rights of the Falkland Islanders should be taken into account in any discussion
			 on the future of the Falkland Islands.
			
